﻿Mr. President, ascending the steps which lead to this podium# and speaking before the United Nations General Assembly is always a great honour and privilege. Today this honour and privilege take on added significance for our delegation. I have the pleasure of conveying to you, and to the Government and people of the Federal Republic of Nigeria# congratulations and best wishes on your unanimous election as President of the forty-fourth session of the General Assembly.
Furthermore# I have the honour of conveying to you a personal congratulatory message from Father Halter Prime Minister of the Republic of Vanuatu. The Prime Minister: sends his fondest regards to you, a friend and a man he knows to be not only a proud son of Nigeria, but also a proud son of Vanuatu. We recall that the honorary title of ,Chief, was bestowed upon you at a custom ceremony during a visit you made to Vanuatu in 1985, in your capacity as Chairman of the United Nations Special Committee against Apartheid. Thus Nigeria's pride and joy on your election is shared by Vanuatu. I will resist, for the sake of life, repeating the many words already spoken In praise of your diplomatic experience and skills. Instead, I will merely associate out delegation and myself with those words and the sentiments they express. We prefer to draw attention to four words, which those of us are privileged to know you personally find most appropriate in describing you. Those four words are: sincerity, courage, dignity, and integrity. Those four qualities make you not only a proud son of your country and of Africa, but also of all those who cherish those virtues.
We join in the tribute paid to the Group of African States, particularly to the Governments of Cameroon and Egypt, by the Minister of External Affairs of Nigeria, when he addressed the General Assembly and expressed gratitude for the African consensus which led to your election. Furthermore, we associate ourselves with the very moving words of appreciation we have heard you address to our dear friend and brother, Mr. Paul Bamela Hugo, the Permanent Representative of Cameroon  What you expressed on that occasion, Mr. President - with which we concur - were fat more than the usual sentiments.
We welcome the Under-Secretary-General, Mr. Ronald I. Spiers - a distinguished diplomat - to his new poet, and we wish him well. We also congratulate your predecessor, Mr. Dante Caputo, former Foreign Minister of Argentina, for a job well done. His presidency coincided with certain historic developments which have contributed to a new atmosphere that we must now profit from in our efforts to strengthen the United Nations, and prospects for justice and lasting world peace. 
There is no doubt that, in a real sense, the current international climate is far better than it has ever been within the lifetime of most of those who now inhabit this planet. We now have a chance finally to cross the threshold and ensure that mankind will not, through a nuclear conflict between the two super-Powers intentionally destroy life as we know it. None the less, many major problems continue to plague mankind, and we believe that sincerity, courage, dignity and integrity continue to be essential qualities in the process of building and preserving justice, peace and a better world for every roan, woman and child in every corner of the globe.
We welcome and applaud the new openness, mutual respect and generally friendlier atmosphere that characterize current relations between the United States and the Soviet Union. However, we would be less than true to ourselves, and to history, were we to forget that many of the things that plague mankind today are not consequences of the post-Second-World-War antagonisms between these two great countries but, instead, result from old contradictions and grievances that predate the cold war and reveal the imperfections of the human species, as well as of the various institutions we have shaped.
An astute observer once remarked, ,Man's mad vanity is often mocked by life,. Thus, while some raced recklessly to build and deploy newer and more powerful weapons of mass destruction, nature demonstrated, with repeated regularity, that it could outdo mankind by in leashing hurricanes, cyclones, earthquakes, floods and droughts that gave us more than enough death and devastation - if that was what we wanted. While some experimented with, and developed  silent killers, such as chemical and bacteriological agents, nature gave us more than enough infectious disease  to satisfy any longing we might have to inflict pain and suffering on other human beings. While some obsessively consumed addictive drugs with hedonistic fervour# nature revealed that, eventually, those consumers become themselves consumed by their obsession.
While some raced selfishly to build temples of pagan idolatry to material wealth, with little regard for the future well-being of our planet, nature responded to the repeated violation of our environment the only way it could - by revealing how scarce are the earth's resources, and how precarious its ability to support and sustain life. While some have expended their energy in misguided efforts to deny the humanity of others, merely because of differences in skin pigmentation, religious beliefs, cultural nuances, language or gender, nature has repeatedly revealed that if we cannot now be united in life we will most assuredly be forever united in death.
It is time for us all to realize that if every one of us does not have a future none of us shall have a future. Thus, the Foreign Minister of the Philippines, Mr. Raul S. Manglapus, spoke for us all - not only for the poor people of his country - when, on 27 September 1989, he so eloquently stated, among other things t
,Today a human being is born not only with original sin but also with
original debt., (A/44/PV.9, p. 38)
This chilling reality, substantiated by the fact that the developing world now- owes the developed world more than $1.3 trillion, portends a future without hope for most of the world's people. Furthermore, this debt, which has already reached unmanageable proportions, continues to grow and grow and grow, with no apparent end in sight.
We would be hard-pressed to recall a recent international meeting at which a discussion of the debt crisis, end other aspects of a general appeal for economic justice, had not played a prominent role. There are some encouraging signs that the urgency of this message has finally begun to penetrate. However, every day that this problem is left unresolved in a comprehensive fashion by the international community and the developing countries of the world nearer to an economic abyss and a potentially devastating social apocalypse.
№>t all of the economic ills of the developing countries result from the actions - or lade of action - of the developed world. Naturally, developing countries must shoulder a fair share of the responsibility for the general malaise that exists in so many of their own economies. However, deteriorating terms of trade - characterized by severely depressed commodity prices, reverse flows of capital, and increasing protectionist pressures - have, for most of the world, made appeals for international economic justice a matter of great urgency.
Greater fiscal responsibility and restraint are needed, but certainly not at the expense of those who are the most disadvantaged in the various developing countries. This would not only be Impolite it would also be immoral.
Ironically, those who are among the first to counsel the adoption of rather severe fiscal restraints with respect to the social sectors of developing countries are often among the last to adopt far milder restraints themselves when it comes to military expenditures for new methods of death and destruction. Developing countries generally find It difficult to obtain sufficient economic credits to develop social Infrastructure. The same countries usually find it easier to obtain economic credits to fuel excessive military expenditures.
While some nations were busy devoting considerable resources and energy to building and maintaining elaborate military defences against real and Imagined external enemies, another, less manageable and more Insidious, foe of us all was also busy. This foe developed an ability to threaten us all; regardless of our size regardless of our wealth, regardless of our power, regardless of our professed beliefs. This foe respects no international border, no set of laws, and no boundaries of decency. This foe is as brutal, as principled and as immoral as was an earlier foe - the international traffic in human beings known is the slave trade. Today's foe - the international traffic in narcotic drugs - poses a clear and present danger to contemporary civilized society. What it cannot seduce, it attempts to corrupt  what it cannot corrupt, it attempts to intimidate} what it cannot intimidate, it attempts to Hill and destroy.
Those who engage in this traffic deserve neither our sympathy nor our mercy. They are evil incarnate, and must be confronted with all means at our disposal, just as the slave traders of earlier generations were confronted by decent human beings and civilized Governments and institutions, and just as latter-day practitioners of genocide were confronted by the international community during the Second World War, and later at International tribunals, which for ever contented crimes against humanity.
Today, the courage of the Government and people of Colombia presents us with an historic challenge. Should we fail to meet that challenge - should we allow Colombia to stand alone in Its confrontation with evil - we shall have written the epitaph of modern civilization. The message of Mr. Virgilio Barco, President of Colombia, delivered here at the General Assembly on 29 September 1989, moved us all to stand in unison and applaud. Let that message also lead us to stand in unison and fight for the future of our respective peoples - for the future of our children.
A young playwright, raised in a section of our host city that was recently in the news, has crafted a work striking in its similarities to a tragic event that occurred recently in his former neighbourhood. The plot of his play centres on an act of mindless racial violence and exposes the raw emotions of the play's characters. At the play's conclusion, a man who had stood by and watched the fatal beating of the black victim is surprised by the reaction of his girlfriend. To exculpate himself  he exclaims 
,... life is short. The past is past. Let's worry about us. When the bomb hits, we're all going to die anyways.,
She pointedly replies t
,The world's not going to end with a bomb. It's going to end with people like you standing around doing nothing.,
One week after the play went into rehearsal, a tragic and much-publicized killing occurred in the community where the author had been raised and where the play was set. The theme of the play could just as easily have been about the international community's inaction in the face of drug trafficking it could just as easily have been about how the world has stood around watching the violent disintegration of Lebanon  it could just as easily have been about how some of us have stood around watching the intifadah in the occupied territories of Palestine. The theme of the play could just as easily have been about those who have been satisfied to be spectators each time the people of South Africa have demonstrated that they have had  ore than their fill of apartheid. The there could just as easily have been about those who chose to be spectators when the people of Namibia, the people of Hew Caledonia, or the people of other Non-Self-Governing Territories, decided to reclaim their own identities, their own sovereignty  their own futures.
In this regard, we note the very moving appeal of the Minister for Foreign Affairs of Portugal, Mr. de Deus Pinheiro, that the international community not rent in indifferent to the situation in East Timor. The Government and the people of Vanuatu will never be indifferent to conditions in East Timor, Western Sahara, or other small Territories which some tend to overlook when they assess the current state of international relations. To us, the world has not progressed nearly as far as we would like to believe, if the peoples of those small Territories are not allowed freely to express their will and determine their r perspective futures.
Closer to Vanuatu's own shores, the people of New Caledonia and the Government of Trance have embarked on an imaginative initiative  hid  could prove capable of providing a framework for a genuine act of self-determination and a just and lasting solution to the trouble -plagued history of that South Pacific Territory. We continue to support an early transition to an independent New Caledonia in accordance with the legitimate aspirations of New Cal® dm la's colonized people.
The Reads of State or Government of Non-Aligned Countries continue to view the decolonisation process as an important international priority. At the Ninth Summit Conference of the Non-Aligned Countries, held in Belgrade, Yugoslavia  the Heads of State or Government reiterated and reaffirmed their commitment to the process by which most of the countries represented here today have won their political independence. On the specific subject of New Caledonia they ,strongly urged that the question ... be kept under active consideration at the United Nations until the conditions for an internationally acceptable act of self-determination} in accordance with the principles and practices of the United Nations, have been met.,
The important process of dialogue has led to the restoration of peace and a calm political atmosphere in New Caledonia. As a neighbouring country Vanuatu applauds the measures taken to end the violence and reform the old social order. We will continue to support the process under way in New Caledonia so long as its people continue to work within that framework, and to view that process as a vehicle for the political evolution of their country.
We are grateful for the understanding and support received from the international community on this issue. We know it is not always easy to understand and appreciate all of the nuances emanating from cries for justice by the people of a small Territory in a distant region. We also know it is not always easy - owing to other constraints and limitations - for a great Power to respond in a positive manner. France has demonstrated a greatness, as well as courage and compassion, by its willingness to listen to the grievances of New Caledonia's people, and by its willingness be fashion bold new initiatives in an effort to address those grievances.
Nothing would please us more than to believe that the Government of South Africa is now possessed of the greatness, the courage, and the compassion to live up to its various undertakings to promote the decolonization of Namibia, and to help forge a new South Africa built on honesty, justice, and equality. However, w· share the scepticism of those who doubt the sincerity of the current rulers of Pretoria. 
Namibia is on its way to independence despite the many road-blocks erected by the apartheid regime. He rejoice at the prospect of an independent Namibia assuming its rightful place within the community of nations. However# the rest of the world must assure that South Africa lives up to its commitments and not just those it finds convenient.
With respect to South Africa itself it is clear that apartheid is doomed.
This discredited doctrine of racial superiority has been repudiated by all# save those whose hearts and minds still reside in the early decades of the nineteenth century when the ownership of one human being by another was a socially acceptable method of attaining wealth and power.
Today# those who imprisoned Nelson Mandela find that in his confinement he is freer than they are as his gaolers. His freedom is the freedom of a dignity that could never be diminished a will that could never be broken a conscience that could never be compromised. The confinement of his gaolers is the moral confinement of those who are consumed by nothing but greed and hatred.
Those who govern South Africa attempted the impossible. They attempted the indefinite imprisonment of an entire country. Such repression nay succeed temporarily but history teaches that such success is always short-lived. Today# the largest gaolbreak in history is occurring. Soon South Africa will be free, and all of that country's people can share its wealth and will share its future.
Hurricane Hugo which recently battered the Eastern Caribbean and parts of the United States has added its name to the long list of natural disasters that continue to plague mankind. He extend our deepest sympathy and condolences to the victims of Hugo and join in appeals for emergency and long-term assistance to help rebuild what was destroyed. As horrible as the consequences of the hurricane were  however t we cannot help but note that for some unfathomable reason, mankind still seems determined to match or even exceed nature in its destructive capabilities. The follies of mankind appear to have no limits.
Thus while we mourn the victims of hurricane Hugo# nuclear testing continues in the South Pacific. Why? He cannot understand. Every delegation that has participated in the general debate has commented on a new positive international atmosphere and greatly enhanced prospects for world peace. Why, then must the people of the South Pacific continue to see their environment violated by the testing of nuclear weapons? For what conflict are these weapons necessary?
Against whom have the peace-loving peoples of the Pacific sinned? Why must our lands  our waters* and our skies be used to test weapons that the people of no other region want tested on their lands  in their waters  or in their skies?
We are pleased by recent expressions of concern for the environment. However  we find considerable irony in these expressions of concern. We are waiting for new voices to join us in appealing for an end to nuclear testing in our environment. We are waiting for new voices to join us in appealing for an end to the dumping of hazardous materials in our environment. We are waiting for new voices to join us in an appeal for an immediate end to the drift-net fishing that is devastating our marine ecology. We are waiting for new voice  to join us in appealing for a more equitable and universal distribution of the resources that have already been extracted from the Earth.
We will continue to raise and articulate our strong environmental concerns. We will do so not to keep pace with any existing fashion  nor because of a new awareness of how fragile is the thread by which the environment supports life on this planet. We will do so because of our traditional respect for the very delicate balance of life we call our environment. We  ill do so because of our concern for the future  and because we know that our children - and their children - have no other place to go but the four corners of the Earth. We will do so because we do not want our world to end as a result of too many of us doing nothing - or not enough - when so much needs to be done.  
